Per Curiam.
Insufficiency of the evidence is the only issue raised by the appellant, Remus Eee Jones, in this appeal following his conviction of arson by Judge Prendergast sitting in the Criminal Court of Baltimore without a jury.
Evidence produced by the State showed that appellant and Virginia Pinchback separated after having lived together for several years. On the same day the woman resumed a prior cohabitation with one Willie Robinson in an apartment some distance aw'ay. The appellant went there the next morning but was refused admittance by the woman. Late that night the occupants of the apartment saw a liquid flowing under their door which “smelled like gasoline”, and then it exploded and the door burst into flames. A tenant who had known the appellant a long time testified that he saw Jones running down the stairs of the building just after he heard the explosion and saw the flames. To be sure of identification, he went to a window and saw the appellant running from the building and across the street. A captain of the Baltimore Fire Department’s fire investigation bureau testified that, based on his experience and training, the fire had been caused by the use of a “flammable agent”. Obviously, the evidence was sufficient to support the conviction.